Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s amendment submitted on January 5, 2021.
Claims 14-18, 23-25 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claim 14 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Zakrzewski US Patent Publication No. 2014/0226602 in view of Kummetz et al. US Patent Publication No. 2013/0201916 and Comeau et al. US Patent Publication No. 2016/0183136.
	Applicant submitted that none of Zakrzewski, Kummetz or Comeau, taken alone or in combination, disclose or suggest wherein the mesh network is a heterogenous mesh network including two dynamic mesh nodes and wherein a dynamic mesh node acts as a client to one node and a server to another node.
In response, Applicant’s amendment to claim 14 has overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  

Claim Objections
Claim 25 is objected to because of the following informalities:  
The term “it” should be replaced with the claim element referred to by the term so that claim clearly identifies claimed subject matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the claim recites the language “information about the nodes local media capabilities.”  It is not clear what capabilities are covered by “local media capabilities” and what information is shared by each of the nodes. The specification, on paragraph [0035], substantially repeats the language “information about its local media capabilities” and does not further describe the local media capabilities.  The scope of the invention is not clear.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Zakrzewski US Patent Publication No. 2014/0226602 (“Zakrzewski”) in view of Liu et al. US Patent Publication No. 2013/0007186 (“Liu”), Kummetz et al. US Patent Publication No. 2013/0201916 (“Kummetz”) and Comeau et al. US Patent Publication No. 2016/0183136 (“Comeau”).

Regarding claim 14, Zakrzewski teaches a method of operating a network including two nodes, the method comprising: 
receiving a request from a user to receive a multimedia content via a wireless transmission (para. [0005] content data such as streaming video audio and data.  para. [0045] terminal 1 transmits request… to a base station (eNB) requesting particular content item 22.  para. [0072] requested content data type); 

transmitting a response to the user regarding the request (para. [0073] content data… provided to the mobile communications terminal in message exchange); and 
transmitting the multimedia content located at the network edge device to the user (para. [0047] determining whether the content data item should be cached.  para. [0073] content data… provided to the mobile communications terminal in message exchange).
Zakrzewski does not expressly teach: 
operating a heterogenous mesh network including two dynamic mesh nodes; 
determining a capacity of various transmission pathways for transmission of the multimedia content from the network edge device;
receiving a determination from a self-organizing network (SON) intelligence of at least one transmission pathway for the network edge device to be used for transmission of the multimedia content to the user based on the determined capacity of various transmission pathways; and
dynamic mesh nodes wherein a dynamic mesh node acts as a client to one node and a server to another mesh node.
Liu teaches operating a heterogenous mesh network including two dynamic mesh nodes, wherein a dynamic mesh node acts as a client to one node and a server to another mesh node (fig. 1A. para. [0087] SRF 200… provide content caching and content distribution (e.g. delivery and/or download) functions.  multiple SRFs 200… SRF 220 may be integrated or co-located within a Node-B or an eNode-B…, a base station 180.  para. [0110] SRF 220-1… send the content to other cache functions such as SRFs… para. [0115] P2P network 290 for in-network caching and content delivery… a mesh network.  para. [0116] request services from other participants).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski with Liu’s disclosure such that the network is a heterogenous network and dynamic mesh nodes are implemented in the network.  One of ordinary skill in the art would have been motivated to do so for benefits of providing scalable content delivery mechanisms, distribute load by handling requests at one of the multiple nodes, and efficient delivery of the content by caching content at the other nodes (para. [0076]).
Kummetz discloses a SON intelligence that makes decision regarding data transmission (para. [0017] self-organizing (“SON”) capabilities.  para. [0018] DAS is a multi-base transceiver station DAS, “MB-DAS”.  para. [0039] SON controller 129).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by implementing Kummetz’s SON intelligence to manage a network.  One of ordinary skill in the art would have been motivated to do so for additional capabilities to improve communications such as determining signal interference in links and channel selections based on bandwidth (para. [0039],[0047]).


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Liu, Kummetz, Comeau, and Filipov US Patent Publication No. 2012/0178426 (“Filipov”).

Regarding claim 15, Zakrzewski does not teach the method of claim 14, wherein the transmitting a response comprises transmitting an acknowledgement of the availability of a single multimedia content or a program list of a plurality of multimedia content.
Filipov teaches transmitting a response comprising transmitting an acknowledgement of availability of a single multimedia content or a program list of a plurality of multimedia content (para. [0018] request for available content, receives request and determines a list of content available to user.  para. [0019] send list of available content).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Zakrzewski by applying Filipov’s disclosure of sending the acknowledgement.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial for a user to be informed of available content and enable selection of a desired content.  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Kummetz, Comeau, Liu, and Keighran US Patent Publication No. 2008/0287142 (“Keighran”).

Regarding claim 16, Zakrzewski does not teach the method of claim 14, comprising authenticating a user who has requested streaming of the multimedia content.
Keighran teaches authenticating a user who has requested streaming of multimedia content (abstract: base station receives content request from an end station, base station authenticates the user or .  

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Liu, Kummetz, Comeau, and Edara et al. US Patent Publication No. 2013/0322267 ("Edara").

Regarding claim 17, Zakrzewski does not teach the method of claim 14, comprising transmitting the multimedia content via more than one transmission pathway.
Edara teaches transmitting content via more than one transmission pathway (para. [0026] streams of data may be transmitted using one or more of the communication links).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by further implementing Edara’s disclosure of transmitting content via more than one transmission pathway for the transmission of the multimedia content.  One of ordinary skill in the art would have been motivated to do so for advantages such as increasing the amount of data communicated between the communication devices (para. [0018]).  

Regarding claim 18, Zakrzewski does not teach the method of claim 14, wherein the multimedia content is divided into at least two subsets of multimedia and transmitting the at least two subsets of multimedia over distinct transmission pathways.
.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Liu, Kummetz, Comeau, Samardzija et al. US Patent Publication No. 2015/0003234 (“Samardzija”) and Damola et al. US Patent Publication No. 2012/0290411(“Damola”).

Regarding claim 23, Zakrzewski in view of Comeau and Kummetz teach the method of claim 14 including caching content at the network edge device.  Zakrzewski does not teach a plurality of small cells receiving content from a Content Delivery Network (CDN) and caching the content at the network edge device. 
Samardzija teaches a plurality of small cells receiving content and caching the content at the network edge device (para. [0054] multimedia content provided by content providers.  para. [0062] small cell base stations… include a local cache.  para. [0069] small cells… update and/or expand its respective cache through content pre-loading, or… while the request is being served).  Samardzija comes from a similar field of caching content at base stations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by implementing Samardzija’s disclosure of small cells that receive and cache content.  One of ordinary skill in the art would have been 
Samardzija discloses receiving content from content providers but does not expressly teach receiving the content from a CDN.   Damola teaches receiving content from a CDN (para. [0014] providing requested content from a CDN 32.  para. [0015] stores CDN content received from one or more CDN content servers).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski and Samardzija by implementing Damola’s disclosure of receiving content from a CDN.  One of ordinary skill in the art would have been motivated to do so for benefits of reliability, speed, and efficiency (para. [0003]) and enabling users to be provided with a variety of content.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Liu, Kummetz, Comeau, and Samardzija et al. US Patent Publication No. 2015/0003234 (“Samardzija”).

Regarding claim 24, Zakrzewski in view of Liu, Comeau and Kummetz teach method of claim 14.  Zakrzewski teaches the method further comprising receiving content from a central server and caching the content at the network edge device (Zakrzewski: para. [0040] edge node determines whether content data provided as a communication service should be accessed… remotely from an application server from which it originated.  para. [0052] application servers which provide the content data items).  Zakrzewski does not teach the plurality of small cells receiving the content.
Samardzija teaches a plurality of small cells receiving content and caching the content at the network edge device (para. [0054] multimedia content provided by content providers.  para. [0069] small cells… update and/or expand its respective cache through content pre-loading, or… while the request is being served).  Samardzija comes from a similar field of caching content at base stations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski by implementing Samardzija’s disclosure of small cells that receive and cache content.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to .

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakrzewski in view of Liu, Kummetz, Comeau, and Li et al. US Patent Publication No. 2012/0016951 (“Li”).

Regarding claim 25, Zakrzewski does not teach the method of claim 14 further comprising creating a media pool by the nodes of the heterogenous mesh network and sharing, by each node of the heterogenous mesh network, information about the nodes local media capabilities and multimedia content it has cached.
Liu teaches creating a media pool by the nodes of the heterogenous mesh network and sharing, by each node of the heterogenous mesh network, information about multimedia content it has cached (e.g. delivery and/or download) functions.  multiple SRFs 200… SRF 220 may be integrated or co-located within a Node-B or an eNode-B…, a base station 180.  para. [0110] SRF 220-1… send the content to other cache functions such as SRFs… para. [0115] P2P network 290 for in-network caching and content delivery… a mesh network.  para. [0116] request services from other participants).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Zakrzewski with Liu’s disclosure by creating a media pool and sharing information about multimedia content it has cached.  One of ordinary skill in the art would have been motivated to do so for benefits of providing scalable content delivery mechanisms, distribute load by handling requests at the nodes, and efficient delivery of the content by caching content at the other nodes (para. [0076)].
Li teaches each node sharing information about nodes local media capabilities (para. [0027] retrieve or determine… communication device capabilities for the discovered devices and/or network capabilities.  content sharing capabilities.  para. [0028] information such as communication device capabilities and network capabilities).  Li comes from a similar field of endeavor of providing content using a network device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Zakrzewski and Liu’s nodes of a heterogenous mesh network with Li’s disclosure such that each node of Liu further transmits information about the capabilities.  One of ordinary skill in the art would have been motivated to do so for similar benefits of providing content to the nodes and dynamically configuring the devices based on capabilities of the nodes (para. [0054],[0060]).

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445